Exhibit Item1A. Risk Factors The following, along with any additional legal proceedings identified or incorporated by reference in Item3 of this report, summarizes the principal risk factors associated with our business. Risk Factors Affecting Our Business We may not be successful in ultimately recovering the full value of our true-up components, which could result in the elimination of certain tax benefits and could have an adverse impact on our results of operations, financial condition and cash flows. In March2004, we filed our true-up application with the Texas Utility Commission, requesting recovery of $3.7billion, excluding interest, as allowed under the Texas electric restructuring law. In December2004, the Texas Utility Commission issued the True-Up Order allowing us to recover a true-up balance of approximately $2.3billion, which included interest through August31, 2004, and provided for adjustment of the amount to be recovered to include interest on the balance until recovery, along with the principal portion of additional EMCs returned to customers after August31, 2004 and in certain other respects. We and other parties filed appeals of the True-Up Order to a district court in Travis County, Texas. In August2005, that court issued its judgment on the various appeals. In its judgment, the district court: • reversed the Texas Utility Commission’s ruling that had denied recovery of a portion of the capacity auction true-up amounts; • reversed the Texas Utility Commission’s ruling that precluded us from recovering the interest component of the EMCs paid to REPs; and • affirmed the True-Up Order in all other respects. The district court’s decision would have had the effect of restoring approximately $650million, plus interest, of the $1.7billion the Texas Utility Commission had disallowed from our initial request. We and other parties appealed the district court’s judgment to the Texas ThirdCourt of Appeals, which issued its decision in December2007. In its decision, the court of appeals: • reversed the district court’s judgment to the extent it restored the capacity auction true-up amounts; • reversed the district court’s judgment to the extent it upheld the Texas Utility Commission’s decision to allow us to recover EMCs paid to RRI; • ordered that the tax normalization issue described below be remanded to the Texas Utility Commission; and • affirmed the district court’s judgment in all other respects. We and two other parties filed motions for rehearing with the court of appeals. In the event that the motions for rehearing are not resolved in a manner favorable to us, we intend to seek further review by the Texas Supreme Court. Although we believe that our true-up request is consistent with applicable statutes and regulations and accordingly that it is reasonably possible that we will be successful in our further appeals, we can provide no assurance as to the ultimate rulings by the courts on the issues to be considered in the various appeals or with respect to the ultimate decision by the Texas Utility Commission on the tax normalization issue described below. To reflect the impact of the True-Up Order, in 2004 and 2005 we recorded a net after-tax extraordinary loss of $947million. No amounts related to the district court’s judgment or the decision of the court of appeals have been recorded in our consolidated financial statements. However, if the court of appeals decision is not reversed or modified as a result of the pending motions for rehearing or on further review by the Texas Supreme Court, we anticipate that we would be required to record an additional loss to reflect the court of appeals decision. The amount of that loss would depend on several factors, including ultimate resolution of the tax normalization issue described below and the calculation of interest on any amounts we ultimately are authorized to recover or are required to refund beyond the amounts recorded based on the True-up Order, but could range from $130million to $350million, plus interest subsequent to December31, 2007. In the True-Up Order the Texas Utility Commission reduced our stranded cost recovery by approximately $146million, which was included in the extraordinary loss discussed above, for the present value of certain deferred tax benefits associated with our former electric generation assets. We believe that the Texas Utility Commission based its order on proposed regulations issued by the Internal Revenue Service (IRS)in March2003 which would have allowed utilities owning assets that were deregulated before March4, 2003 to make a retroactive election to pass the benefits of Accumulated Deferred Investment Tax Credits (ADITC)and Excess Deferred Federal Income Taxes (EDFIT)back to customers. However, in December2005, the IRS withdrew those proposed normalization regulations and issued new proposed regulations that do not include the provision allowing a retroactive election to pass the tax benefits back to customers. CenterPoint Energy subsequently requested a Private Letter Ruling (PLR)asking the IRS whether the Texas Utility Commission’s order reducing our stranded cost recovery by $146million for ADITC and EDFIT would cause normalization violations. In that ruling, which was received in August2007, the IRS concluded that such reductions would cause normalization violations with respect to the ADITC and EDFIT. As in a similar PLR issued in May2006 to another Texas utility, the IRS did not reference its proposed regulations. The district court affirmed the Texas Utility Commission’s ruling on the tax normalization issue, but in response to a request from the Texas Utility Commission, the court of appeals ordered that the tax normalization issue be remanded for further consideration. If the Texas Utility Commission’s order relating to the ADITC reduction is not reversed or otherwise modified on remand so as to eliminate the normalization violation, the IRS could require CenterPoint Energy to pay an amount equal to our unamortized ADITC balance as of the date that the normalization violation is deemed to have occurred. In addition, the IRS could deny us the ability to elect accelerated tax depreciation benefits beginning in the taxable year that the normalization violation is deemed to have occurred. Such treatment, if required by the IRS, could have a material adverse impact on our results of operations, financial condition and cash flows in addition to any potential loss resulting from final resolution of the True-Up Order. However, we and CenterPoint Energy will continue to pursue a favorable resolution of this issue through the appellate or administrative process. Although the Texas Utility Commission has not previously required a company subject to its jurisdiction to take action that would result in a normalization violation, no prediction can be made as to the ultimate action the Texas Utility Commission may take on this issue on remand. Our receivables are concentrated in a small number of REPs, and any delay or default in payment could adversely affect our cash flows, financial condition and results of operations. Our receivables from the distribution of electricity are collected from REPs that supply the electricity we distribute to their customers. Currently, we do business with 74 REPs. Adverse economic conditions, structural problems in the market served by ERCOT or financial difficulties of one or more REPs could impair the ability of these retail providers to pay for our services or could cause them to delay such payments. We depend on these REPs to remit payments on a timely basis. Applicable regulatory provisions require that customers be shifted to a provider of last resort if a retail electric provider cannot make timely payments. Applicable Texas Utility Commission regulations limit the extent to which we can demand security from REPs for payment of our delivery charges. RRI, through its subsidiaries, is our largest customer. Approximately 48% of our $141million in billed receivables from REPs at December31, 2007 was owed by subsidiaries of RRI. Any delay or default in payment could adversely affect our cash flows, financial condition and results of operations. Rate regulation of our business may delay or deny our ability to earn a reasonable return and fully recover our costs. Our rates are regulated by certain municipalities and the Texas Utility Commission based on an analysis of our invested capital and our expenses in a test year. Thus, the rates that we are allowed to charge may not match our expenses at any given time. In this connection, pursuant to the Settlement Agreement, discussed in “Business— Regulation— State and Local Regulation— Rate Agreement” in Item1 of this report, until June30, 2010 we are limited in our ability to request rate relief. The regulatory process by which rates are determined may not always result in rates that will produce full recovery of our costs and enable us to earn a reasonable return on our invested capital. Disruptions at power generation facilities owned by third parties could interrupt our sales of transmission and distribution services. We transmit and distribute to customers of REPs electric power that the REPs obtain from power generation facilities owned by third parties. We do not own or operate any power generation facilities. If power generation is disrupted or if power generation capacity is inadequate, our sales of transmission and distribution services may be diminished or interrupted, and our results of operations, financial condition and cash flows may be adversely affected. Our revenues and results of operations are seasonal. A significant portion of our revenues is derived from rates that we collect from each REP based on the amount of electricity we distribute on behalf of such REP. Thus, our revenues and results of operations are subject to seasonality, weather conditions and other changes in electricity usage, with revenues being higher during the warmer months. Risk Factors Associated with Our Consolidated Financial Condition If we are unable to arrange future financings on acceptable terms, our ability to refinance existing indebtedness could be limited. As of December31, 2007, we had $3.9billion of outstanding indebtedness on a consolidated basis, which includes $2.3billion of non-recourse transition bonds. In February2008, we issued approximately $488million of additional non-recourse transition bonds. Our future financing activities may depend, at least in part, on: • the resolution of the true-up components, including, in particular, the results of appeals to the courts regarding rulings obtained to date; • general economic and capital market conditions; • credit availability from financial institutions and other lenders; • investor confidence in us and the markets in which we operate; • maintenance of acceptable credit ratings by us and CenterPoint Energy; • market expectations regarding our future earnings and cash flows; • market perceptions of our and CenterPoint Energy’s ability to access capital markets on reasonable terms; • our exposure to RRI as our customer and in connection with its indemnification obligations arising in connection with its separation from CenterPoint Energy;and • provisions of relevant tax and securities laws. As of December31, 2007, we had outstanding $2.0billion aggregate principal amount of general mortgage bonds under the General Mortgage, including approximately $527million held in trust to secure pollution control bonds for which CenterPoint Energy is obligated and approximately $229million held in trust to secure pollution control bonds for which we are obligated. Additionally, we had outstanding approximately $253million aggregate principal amount of first mortgage bonds under the Mortgage, including approximately $151million held in trust to secure certain pollution control bonds for which CenterPoint Energy is obligated. We may issue additional general mortgage bonds on the basis of retired bonds, 70% of property additions or cash deposited with the trustee.
